PER CURIAM.
The petition for rehearing and the application for modification of the decree heretofore ordered are denied, except that the opinion handed down in this case and the decree ordered therein are modified in the respects following, and in those only, to wit:
That the decree of the trial court, denying leave to file the second supplemental petition, be reversed, for the sole purpose of permitting appellant an opportunity to recover any damages arising from deprivation of the property involved, which damages, if any, have arisen since the closing date of the accounting heretofore rendered, and that the amount, if any, of such damages, be considered in striking the balance provided for in the order of this court upon this appeal.